This patent application is being examined in Art Unit 3649. Please do not hesitate to contact Examiner Dan Colilla at 571-272-2157 if you have any questions regarding this correspondence and/or how to respond. 
	Please note that since there are joint inventors in this case, all inventors must sign any patent application correspondence being filed with the USPTO and all inventors must be present during an interview. If this requirement poses a problem, examiner suggests filling out form PTO/AIA /81, which can be found online at http://www.uspto.gov/forms/aia_forms.jsp.
This form is to be used by pro se inventors to appoint one or more of the joint inventors as having power of attorney in the application file. Pro se means prosecuting the application without a patent practitioner (patent attorney or patent agent). This power of attorney permits the appointed inventor(s) to sign all correspondence on behalf of all of the inventors. If no power of attorney is given to one or more of the joint inventors, then all of the joint inventors who are the Applicant for patent must sign any patent application correspondence being filed with the USPTO.
	
DETAILED ACTION

It is noted that this application is being filed Pro Se (without the assistance of a patent attorney or agent). Pro Se Assistance is a group at the USPTO which offers customer service to Applicants filing patent applications without legal representation. While an Applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicants are advised to secure the services of a registered patent attorney or agent to draft and prosecute a patent application, since the value of a patent is largely dependent upon skilled preparation and prosecution. USPTO employees (including Pro Se Assistance and the examiner of record) cannot 
OED, Director of the U.S. Patent and Trademark Office 
P.O. Box 1450Alexandria, VA 22313-1450. 

To assist Applicants in making informed decisions, Pro Se Assistance can provide assistance in helping Applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publicly available educational resources.

The USPTO recognizes that Applicant is representing him or herself before the USPTO as a “Pro Se Inventor.” Applicant is encouraged to speak directly to the Examiner whose contact information will be given at the end of this office action for any help or assistance needed during prosecution of the application. 
[TextBox: Immediately below this paragraph is a rejection of the claims based on previously published patent documents or other publications (known as “prior art”). 
It is the policy of the USPTO to not provide copies of U.S. Patents or U.S. Published Applications. It is strongly recommended that Applicant review any of these documents that may have been applied. The documents can be found using the information identifying them on the attached 892 form. Applicant may retrieve these documents using the search tools found at the USPTO website: https://www.uspto.gov/patents-application-process/search-patents#heading-1.
Many other online search engines also provide patent document search capabilities. ]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Pelican 1560 (review website) in view of DeBoer (US 10,501,158).
With respect to claim 1, Pelican 1560 discloses the claimed flotation transport device except that they are silent on whether it can support a size B portable oxygen tank and they are silent on whether the foam is closed cell. Pelican 1560 teaches a flotation transport device that is capable of buoyantly supporting (see image and caption on pg. 3 of Pelican 1560) a portable oxygen tank in water and is capable of use in transporting the portable oxygen tank on the ground to get to the water comprising: 
a plastic carrying case (Pelican 1560, pg. 3, line 1) that is capable of closing snuggly over the tank; 
a foam board glued to the bottom plastic piece that is capable of providing a cradle for the portable tank to snuggly fit (Pelican 1560, pg. 3, line 1; shown in images on pg. 4); 

	DeBoer teaches a flotation device which includes a closed cell foam board (DeBoer, col. 3, lines 27-30). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of DeBoer since a closed cell foam will not absorb water and will more likely maintain its ability to float. 
	With respect to claim 2, Pelican 1560 discloses the claimed device except for the top plastic piece being molded to fit the exact size of a portable oxygen tank and except that Pelican 1560 is silent on the size of the closed cell foam piece. Pelican 1560 discloses that the plastic carrying case consists of two pieces top and bottom as shown in the image below: 
[AltContent: textbox (top piece)][AltContent: textbox (bottom piece)][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    281
    216
    media_image1.png
    Greyscale

Note, while the image currently shows the bottom piece at a higher position than the bottom piece, simply turning the device upside down would cause the top piece to be on top and the bottom piece to be on the bottom. 
While Pelican 1560 discloses that the top plastic piece is modeled to fit the exact size of a camera and camera accessories, It would have been obvious to one of ordinary skill in the art to 
In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (“mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” 531 F.2d at 1053, 189 USPQ at 148.). 
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
	
In this case, the exact size of the closed cell foam piece would not change the overall function of the device, which is to carry and floatably support an item. 
With respect to claim 3, Pelican 1560 in view of DeBoer disclose the claimed device except that Pelican 1560 is silent on the specific dimensions of the closed cell foam board. However, It has been held that a mere change in size does not patentably distinguish over the prior art. 
In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (“mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” 531 F.2d at 1053, 189 USPQ at 148.). 
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit 

In this case, the exact dimensions of the closed cell foam board does not change the overall function of the device which is to securely and floatably transport an item. Additionally, Pelican 1560 does not disclose any grooves in the closed cell foam board (as recited in Prototype B). 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pelican 1560 (review website) in view of DeBoer (US 10,501,158), as applied to claim 1 above, and further in view of Waddell et al. (US 5,630,521).
With respect to claim 4, Pelican 1560 in view of DeBoer discloses the claimed device except for the mechanism consisting of two metal or plastic small hollow rods both rectangular in shape with one side missing. Pelican 1560 discloses a plastic handle as shown below in the image taken from the images on pg. 4 of Pelican 1560: 

[AltContent: textbox (plastic handle)][AltContent: ]
    PNG
    media_image2.png
    280
    183
    media_image2.png
    Greyscale


[AltContent: textbox (two wheels)][AltContent: ][AltContent: ]
    PNG
    media_image3.png
    384
    254
    media_image3.png
    Greyscale

	
Also shown above is a plastic rod for receiving the sliding handle. 
	Waddell et al. teach a similar transport device including a travel mechanism with two c small hollow rods 77 and 77’ both rectangular in shape with one side missing (as shown in Fig. 9 of Waddell et al. The first base rod 77 being slightly wider than a second rod 42 so that the second rod can slide up and down to provide an expanded handle for transport. 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Waddell et al. with the device disclosed by Pelican 1560 in view of DeBoer for the advantage of the tilting handle (as shown in Fig. 8 of Waddell et al.) which provides various convenient positions of the handle for transporting the device. 

[TextBox: The below sections deal with clarity issues regarding the claims, specification, and/or drawings. ]

	Claim Objections
Claims 1-4 are objected to because of the following informalities:  
In claim 1, line 7, “the bottom plastic carrier” and “its back outside piece” have no antecedent basis in the claims. This means that Applicant has referred to a structure using “the” or “said” without first introducing the structure as being part of the claim. Claims are written starting from a blank slate regardless of what has been disclosed in the written description portion of the application. Thus if a structure such as “bottom plastic carrier” exists in the claim, Applicant must first recite in the claims that there is “a bottom plastic carrier” before referring to “the bottom plastic carrier” or “said bottom plastic carrier.” 
In claim 2, line 4, “the 1.5 inch closed cell foam piece” has no antecedent basis in the claims. 
In claim 2, line 5, “the inside or backside” has no antecedent basis in the claims. 
In claim 4, line 1, “the mechanism” has no proper antecedent basis in the claims. 
In claim 4, lines 2-3, “the first base rod,” has no antecedent basis in the claims. 
In claim 4, line 3, “its base” has no antecedent basis in the claims. 
In claim 4, line 3, “the second rod” has no proper antecedent basis in the claims. 
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 7-8, “its back outside piece” is vague and indefinite. It is not clear what “its” is referring to. To expedite examination, “its” will be interpreted as referring to the plastic carrying case. 
In claim 2, lines 1-2, it is not clear if “two pieces top and bottom” is reciting at least some of the same structure as “the bottom plastic carrier” as mentioned in claim 1. For purposes of expediting examination, the bottom plastic carrier will be interpreted as the same as the bottom of the two pieces. 
In claim 3, “Prototype A” and “Prototype B” have no clear meaning in the claims. Also, it appears that Applicant may be attempting to recite two different embodiments in one claim. It might be clearer, to recite the two embodiments in different claims. 
Also in claim 3, it is not clear what the “two cylindrical parallel grooves” are. Applicant’s specification only refers to a single groove 7.2. However, this groove appears to be the recess in which the oxygen tank is placed. Perhaps Applicant is referring to the cuts 7.3 for the lower rods 3.1 as mentioned in paragraph (00033) of Applicant’s specification? This is how the claim will be interpreted. 


Drawings
The drawings are objected to because:
For example, it is not clear what the solid, narrow rectangle (just outside of dashed lines 7.2) in Fig. 1 is supposed to represent. Is it the oxygen tank? If so, shouldn’t it be in the same position of the cut foam 7.2?
Figs. 1-2 are described as perspective views. However, it is not clear if the plastic carrying case is open at the top or if Applicant is actually showing a cross-sectional view. 
Fig. 4 is described as showing the invention with the lid open. However, the lid appears to be an odd shape. Is the lid also being shown in a perspective view? 
Also, with respect to Fig. 4, it is not clear whether the top of the oxygen tank (the nozzle end) is exposed or embedded in the plastic carrying case. A side view of the invention would be helpful in understanding the structure of the invention. Also it would be beneficial to show the actual tank inside the carrying case. 
It is not clear why the upper rods in Fig. 17 are shown as dashed lines.  

In Fig. 19, Applicant indicates that structure 2.1 is the front of the bottom piece. It appears that this figure should depict the place in which the oxygen tank is placed. However, there doesn’t appear to be any such structure shown. 
	
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The top plastic piece that is molded to fit the exact size of a portable oxygen tank (as recited in claim 2); and
The two metal or plastic small hollow rods both rectangular in shape with one side missing (as recited in claim 4)
must be shown or the feature(s) canceled from the claim(s)
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

	
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Knowles et al., Meadows et al., McJunkin, De La Presilla et al., and Simione are cited to show other examples of floating transport devices for carrying portable oxygen tanks. Cedar Mill Hard Rifle Case is cited to show another example of a floatable transport device. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
In order to become more familiar with what constitutes a proper reply to this Office action, Applicant may view a sample response found at: 


	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached at 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        February 10, 2022